DISMISS and Opinion Filed August 22, 2019




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00517-CV

                            ROBERT B MCCOY JR., Appellant
                                        V.
                       STRATEGIC DEALER SERVICES, L.P., Appellee

                         On Appeal from the 101st Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-18-10735

                               MEMORANDUM OPINION
                  Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                   Opinion by Chief Justice Burns
          Appellant’s brief in this case is overdue. By postcard dated July 24, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor has he corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE
190517F.P05
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ROBERT B MCCOY JR., Appellant                       On Appeal from the 101st Judicial District
                                                     Court, Dallas County, Texas
 No. 05-19-00517-CV          V.                      Trial Court Cause No. DC-18-10735.
                                                     Opinion delivered by Chief Justice Burns,
 STRATEGIC DEALER SERVICES, L.P.,                    Justices Whitehill and Molberg
 Appellee                                            participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee Strategic Dealer Services, L.P. recover its costs, if any, of
this appeal from appellant Robert B Mccoy Jr..


Judgment entered August 22, 2019




                                               –2–